Exhibit 10

CEDAR FAIR, L.P. 2008 OMNIBUS INCENTIVE PLAN

RESTRICTED PHANTOM UNIT AWARD AGREEMENT

This Restricted Phantom Unit Award Agreement (“Agreement”) is made pursuant to
the terms and conditions of the Cedar Fair, L.P. 2008 Omnibus Incentive Plan
(the “Plan”), including (without limitation) Article X, the provisions of which
are incorporated into this Agreement by reference. Capitalized terms used herein
shall have the meanings ascribed to them in the Plan, unless indicated
otherwise.

PARTICIPANT NAME:                                          
                                         
                                         
                                                  

GRANT DATE: October 30, 2008

VESTING DATES: March 1, 2011 and March 1, 2012

ACTUAL NUMBER OF RESTRICTED PHANTOM UNITS:
                                         
                                                                        

EMPLOYMENT REQUIREMENT: Employment with the Company or an Affiliate as specified
in Sections 2 and 3 below.

1. Restricted Phantom Unit Award In General. Participant’s Restricted Phantom
Unit Award (“Award”) of                      Restricted Phantom Units is subject
to Participant’s continued employment by the Company or an Affiliate through the
dates of payment, as specified in Section 3 of this Agreement. The Award shall
accrue phantom distributions on the Units, if any, which shall be accumulated
until payment in accordance with Section 3 hereof.

2. Employment Requirement. Any part of this Award that is not payable because
the Participant is not employed by the Company or an Affiliate on the relevant
payment date shall be automatically forfeited, except as set forth in Section 3
of this Agreement.

3. Payment Dates. If an Award is to be paid, (i) fifty percent (50%) of such
Award, plus all phantom distributions accumulated to the time of distribution
with respect to the portion of the Award being paid, shall be paid in a lump sum
in Units or a combination of cash and Units (measured using the Fair Market
Value of the Units on the first vesting date) between March 1, 2011, and
March 31, 2011, if the Participant is employed by the Company or an Affiliate on
such payment date; and (ii) the fifty percent (50%) balance of the Award, plus
all phantom distributions accumulated with respect to such balance to the time
of distribution, shall be paid in a lump sum in Units or a combination of cash
and Units (measured using the Fair Market Value of the Units on the second
vesting date) between March 1, 2012, and March 31, 2012.

If a Participant dies or incurs a Disability during employment and prior to
either or both of the payment dates specified in the preceding paragraph, any
unpaid portion of the Award shall be paid to the Participant (or the
Participant’s estate) in a lump sum cash payment within ninety (90) days of his
death or Disability; provided that if the ninety- (90-) day period begins in one
calendar year and ends in another, neither the Participant nor any beneficiary
of a Participant shall have the right to designate the calendar year of payment.

 

21



--------------------------------------------------------------------------------

If a Participant incurs a Retirement (which is a Separation from Service) prior
to either or both of the payment dates specified in the first paragraph of this
Section 3, any unpaid portion of the Award shall be paid to the Participant in a
lump sum cash payment within ninety (90) days of his Retirement; provided that
any payment to a Specified Employee upon a Retirement (which is a Separation
from Service) that is “nonqualified deferred compensation” within the meaning of
Section 409A shall not be paid until the thirty- (30-) day period commencing
with the first day of the seventh month following the month of the Specified
Employee’s Separation from Service (provided that if such thirty- (30-) day
period begins in one calendar year and ends in another, the Specified Employee
shall not have the right to designate the calendar year of payment).

Except in the case of death, Disability, and Retirement, and as permitted by
Section 409A and the Plan (including Section 13.1(d) of the Plan), no payment
shall be accelerated.

IN WITNESS WHEREOF, Magnum Management Corporation, a subsidiary of Cedar Fair,
L.P., has caused this Agreement to be executed by its duly authorized officer,
and the Participant has executed this Agreement in acceptance thereof.

 

MAGNUM MANAGEMENT CORPORATION

By:

 

 

Title:

 

 

PARTICIPANT

Signature:

 

 

Printed Name:

 

 

Address:

 

 

 

22